Citation Nr: 0108713	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-14 107	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


REPRESENTATION

R. V. C., Attorney at Law, represented by:  Jeffrey J. Wood, 
Attorney


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







FINDINGS OF FACT

1.  The veteran served on active duty from March 1971 to 
April 1972.

2.  By decision dated Novemer 19, 1998, the Board determined 
that the veteran's attorney was not eligible to receive 
attorney fees from past-due benefits awarded to the veteran.  

3.  On August 14, 2000, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the Board did not have original jurisdiction to decide 
eligibility for direct payment of a withheld contingency fee 
under 38 U.S.C.A. § 5904 (d).  Scates v. Gober, 14 Vet. App. 
62 (2000) (en banc).  

4.  By order dated October 16, 2000, the Court vacated the 
Board's October 1999 decision, and instructed the Board to 
dismiss the matter of direct-payment fee eligibility.  

CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this matter.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2000); Scates v. Gober, 14 Vet. App. 62 
(2000) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter relating to eligibility for attorney fees from 
past-due benefits was before the Board following proceedings 
at the Hartford, Connecticut Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  In an November 19, 1998, decision, 
the Board determined that the attorney was not eligible to 
receive attorney fees from past-due benefits.  The attorney 
thereafter appealed the Board's denial to the Court.  

However, before the Court could address the matter of direct 
payment fee eligibility, the Court issued a decision which 
held that the Board did not have original jurisdiction to 
decide eligibility for direct payment of a withheld 
contingency fee under 38 U.S.C.A. § 5904(d).  Scates v. 
Gober, 14 Vet. App. 62 (2000) (en banc).  The Court held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO in 
accordance with the normal adjudication procedures and cannot 
be the subject of sua sponte or other original (on motion) 
BVA review.  Scates, at 64.

Accordingly, pursuant to Scates, the Court issued an order on 
October 16, 2000, which vacated the Board's November 19, 
1998, decision, and remanded the matter to the Board in order 
to dismiss the matter of direct-payment fee eligibility.  
Accordingly, pursuant to Scates and the October 16, 2000 
order, this case must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2000).  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this matter.  

ORDER

This matter regarding eligibility for direct payment of 
attorney fees is dismissed. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeal

 




